PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Dority & Manning, P.A. and UATC LLC (Aurora)
P.O. Box 1449Greenville, SC  29602-1449


In re Application of		:
	Poeppel, Scott C. et al.  		: 	DECISION ON PETITION
Application No. 16/131,743		: 	REGARDING REQUEST TO
Filed:  September 14, 2018		: 	WITHDRAW FINALITY
For:	DRIVING SURFACE FRICTION 		: 	UNDER 37 CFR §1.181
	ESTIMATIONS USING VEHICLE 		: 
	STEERING		: 


This is a decision on applicant’s miscellaneous incoming letter filed February 25, 2022, which is being treated as a petition under 37 CFR 1.181 requesting withdrawal of the finality of the Final Official Action mailed January 26, 2022.
 
The petition is DISMISSED as MOOT.  

Relevant Background
January 26, 2022:  Examiner issued a Final Office Action. 
February 25, 2022:  Petitioner filed the instant petition.
March 15, 2022:  Examiner issued a new Non-final Office Action.

Decision

In the instant petition, Petitioner requests withdrawal of the finality of the Final Official Action dated January 26, 2022.  

A review of the record indicates that subsequent to the filing of the instant petition, the Examiner issued a Non-final Office Action dated March 15, 2022, effectively withdrawing the finality of the previous action.  Because the finality was withdrawn, Applicant’s Petition is considered moot.

For the reasons stated above, petitioner’s requests are hereby DISMISSED as MOOT.  

Questions concerning this decision should be referred to C. John Brown, Quality Assurance Specialist, at (571) 270-5924.



/James P. Trammell/
____________________________
James P. Trammel, Director
Patent Technology Center 3600
(571)-272-6712

cjb:  03/23/22